Ex. 10.1 - LOI

 



LETTER OF INTENT

 

July 12, 2019

 



From: 2705908 ONTARIO INC. (the “Company”)   Harris and Harris   295 The West
Mall, Suite 600   Toronto Ontario M9C 4Z4, Canada   Attention: Gregory Harris  
  To: PCT LTD (the “Target”)   4235 Commerce Street   Little River, SC 29566  
Attention: Jody Read, Chief Executive Officer



 

 

This binding letter of intent (the “Letter of Intent”) sets out the general
terms and conditions of the proposed transaction between the Company and the
Target by way of a loan agreement and option agreement (collectively, with any
related transactions, the “Transaction”) pursuant to which the Company will be
entitled to acquire at least 51% control of the Target, through the acquisition
of common shares in the capital of the Target and direct issuance(s) of common
shares from Target (the “Target Shares”). Upon completion of the Transaction,
the Company will use its commercially reasonable efforts to complete a
transaction to list on the TSX Venture Exchange (the “TSXV”) or the Canadian
Securities Exchange (“CSE”), which transaction will likely be a reverse
take-over with a publicly listed shell company and considered a “Qualifying
Transaction” pursuant to the policies of the TSXV or the CSE (the “Qualifying
Transaction”).

The acceptance of this Letter of Intent will be followed by the good faith
negotiation of definitive documentation (the “Transaction Documents”), including
a definitive loan agreement and option agreement (each, a “Definitive
Agreement”).

All dollar amounts herein refer to Canadian dollars unless otherwise noted.

1.The principal terms of the Transaction are as follows:

 

TARGET: PCT LTD is a holding company located in Little River, South Carolina
who, through its wholly owned operating subsidiary Paradigm Convergence
Technologies Corporation (“PCT”), is focused on the commercial launch of its
patented tracking system and environmentally safe, non-toxic antimicrobial
solutions.     TRANSACTION:

The Company will enter into a loan agreement with the Target (the “Loan
Agreement”) pursuant to which the Company will make a secured loan of
US$1,450,000 (the “Loan”) to the Target on or before the Closing Date. A portion
of the Loan amount shall be placed into the trust account of legal counsel to
the Company and directed to fully repay approximately US$750,000 principal
amount of convertible debt of the Target (the “Convertible Debt”) that is
currently outstanding, and the balance shall be used as working capital. The
Loan will be convertible, at the option of the Company, into common shares of
the Target at US$0.04 per share (36,250,000 common shares). The Loan will
automatically convert into common shares of the Target at US$0.04 per share upon
completion of the Concurrent Placement (as defined below).

 

US$250,000 of the Loan (the “Escrowed Amount”) shall be placed into trust with
legal counsel to the Company and held in escrow. The Escrowed Amount shall be:
(i) released for the benefit of the Target and treated as part of the Loan to
repay the Convertible Debt; or (ii) returned to the Company if the Loan is not
advanced to the Target on or before the Closing Date.

 

The Company will enter into an option agreement with the Target (the “Option
Agreement”) pursuant to which the Company will be entitled to subscribe for up
to US$3,500,000 worth of common shares of the Target at a price of US$0.08 per
share. The Option Agreement shall have a term of 4 months from the date of the
Option Agreement and provide the Company with a right of first refusal on future
share issuances of the Target (on financings and acquisition transactions) and a
top up right such that the Company can maintain its shareholding percentage at a
minimum of 51% of the common shares of the Target on a fully diluted basis
through completion of the Transaction.

 

The Option Agreement shall specify that upon: (i) conversion of the Loan; and
(ii) exercise of the Option Agreement, the Company will own approximately 51% of
the common shares of the Target on a fully diluted basis. If the Company does
not own 51% of the outstanding common shares of the Target, upon exercise of the
Option Agreement, then the Target shall issue to and the Company shall subscribe
for, common shares at the nominal price of $0.00001 per share, in order to
provide Company with enough shares to bring Company’s ownership to 51%.

   

CONCURRENT FINANCING:

 

Concurrent with the completion of the Qualifying Transaction, the Company and
the Target will work together to complete a private placement directly into the
Company for gross proceeds of up to C$5,000,000 (the “Concurrent Placement”).

 

 

RIGHTS IN CANADA: Subject to the completion of the Transaction, the Target and
its subsidiary PCT each agree that its respective rights to operate its business
in Canada shall be licensed on an exclusive and perpetual basis to the Company,
or as it may direct, and shall provide documentation in form and content
satisfactory to the Company in this respect.    

 

THE COMPANY:

 

 

 

The Company will engage Francis J. Read, the CEO and a Director of the Target,
to serve as CEO and a Director for Company, as well as continue in his current
capacity as CEO and a Director of the Target, with the view of ensuring
continuity with operations.

    LOCK-UP PERIOD:

In connection with the completion of the Qualifying Transaction, the Company and
Target agree that officers, directors and certain shareholders of such companies
may be compelled by the TSXV or the CSE to sign escrow or lock-up agreements
pursuant to which each of such individuals will agree not to sell, transfer,
pledge, or otherwise dispose of or transfer the economic consequences of any
securities of the Target held by such individuals and may also be subject to
such escrow periods as may be imposed by any other applicable stock exchange.

 

DEFINITIVE AGREEMENT FOR QUALIFYING TRANSACTION: In the Definitive Agreement for
the Qualifying Transaction, (i) Target shall, acting reasonably, make such
representations and warranties and provide such covenants, conditions and
indemnities to the Company, and (ii) the Company shall, acting reasonably, make
such representations and warranties and provide such covenants, conditions and
indemnities to, in each case as are customary for transactions similar to the
Qualifying Transaction. All documentation shall be in form and content
satisfactory to each of the parties and their respective counsel.  The
Transaction Documents shall also contain such other terms, conditions and
agreements to which the parties hereto may reasonably request and agree in order
to complete the transactions contemplated in this Letter of Intent.     CLOSING
DATE: The funding of the Loan pursuant to the Definitive Agreements for the
Transaction incorporating the terms hereof shall occur on or before July 30,
2019, or such other date as may be agreed upon by the Company and the Target
(the “Closing Date”).    

TIME OF ESSENCE:

 

Each of the Company and Target shall use commercially diligent efforts to pursue
all matters necessary to complete the Transaction and the Qualifying
Transaction, including, where necessary, obtaining necessary board approvals,
shareholder approvals and to solicit proxies in favor of the Transaction and the
Qualifying Transaction.    

DUE DILIGENCE:

 

The Company and Target shall each be permitted, through their respective
representatives and advisors, to conduct customary due diligence investigations
of all aspects of the business, property and affairs of the other party. Each
party shall make available to the other party, in a timely manner, all of their
corporate records, including minute books, share ledgers, financial statements,
tax returns, material contracts and all records maintained in connection with
their business.

 

    CONDITIONS:

The closing of the Transaction and/or Qualifying Transaction is subject to the
following conditions:

 

 * The parties entering into applicable Definitive Agreements and receipt by
   each party of all required consents, approvals and other authorizations of
   any regulatory authorities, shareholders or third parties (including executed
   payout letters from each holder of the Convertible Debt); and

 

 * Satisfactory due diligence review by the Company, in its sole discretion, of
   all of the relevant corporate documents, contracts, liabilities and material
   agreements relating to the Target.



 

2.(a) For the period commencing on the earlier of: (i) the date that legal
counsel to the Company receives the Escrowed Amount and the Target receives a
comfort letter from the Company substantiating the ability to raise funding
required for the Loan; and (ii) the Closing Date, and ending on the Termination
Date (defined below) (the “Exclusivity Period”) the Parties hereby agree to
negotiate exclusively with a view to completing the Transaction and the
Qualifying Transaction as soon as possible. Each Party agrees that, except as
required by law, during the Exclusivity Period, neither it, its affiliates nor
any of its representatives, officers, directors, employees, advisors or agents
will, directly or indirectly, make, solicit or initiate enquiries from, or the
submission of proposals or offers from, any other party or participate in any
discussions or negotiations regarding, or furnish to any other party any further
information with respect to any transaction involving a loan, or a
recapitalization, restructuring, amalgamation, arrangement, merger,
consolidation, business combination or joint venture that would in any such case
result in a direct or indirect disposition of the shares or assets of either
Party, or a material portion thereof or any similar transaction involving the
Company, the Target or their respective subsidiaries, or otherwise co-operate in
any way with, or assist or participate in or facilitate, any effort or attempt
by any person to do or seek to do any of the foregoing. In the event of a breach
of this provision by either Party (the “Defaulting Party”), the Defaulting Party
shall pay the reasonable legal, accounting and other professional fees and
expenses incurred by the other Party in respect of negotiating this Letter of
Intent and other Transaction Documents and in preparing for the closing of the
Transaction and/or Qualifying Transaction, with fees and costs capped at
$100,000.

(b)In the event that Target or any of its stockholders obtains a bona fide offer
from a third party relating to a transaction which would materially interfere
with the Transaction and/or Qualifying Transaction and which Target wishes to
pursue at the instruction of its board of directors or a committee thereof,
including without in any way limiting the generality of the foregoing, any such
arrangement or agreement resulting from an unsolicited offer or proposal (such
offer, a “Target Offer”), then Target shall provide forthwith a copy of the
Target Offer to the Company (and in any event within one business day following
receipt thereof).

(c)During the Exclusivity Period, the Company and Target also agree to use
commercially reasonable efforts to provide whatever information is required to
complete the Transaction and/or Qualifying Transaction, including, without
limitation, and completion of the information circular, listing statement or any
other filing requirements in connection with the Transaction and/or Qualifying
Transaction, including specifically two years of audited financial statements of
the Target.

(d)During the Exclusivity Period and until the end of the term of the Option
Agreement, the Target shall not issue any securities without the prior written
consent of the Company, other than common shares issued pursuant to the terms of
the Convertible Debt remaining outstanding as at the date thereof.

3.From the date of the acceptance of this Letter of Intent until the Termination
Date, the Company and Target will operate their respective businesses in a
prudent and business-like manner in the ordinary course and in a manner
consistent with past practice.

4.Each party shall be responsible for its own costs and charges incurred with
respect to the transactions contemplated herein including, without limitation,
all costs and charges incurred prior to the date of this Letter of Intent and
all legal and accounting fees and disbursements relating to preparing the
necessary documents or otherwise relating to the transactions contemplated
herein.

5.Each party shall permit the other party and its counsel to participate fully
in the preparation of all documentation to be used in connection with the
approval of the Transaction and/or Qualifying Transaction.

6.(a) No disclosure or announcement, public or otherwise, in respect of this
Letter of Intent or the transactions contemplated herein will be made by any
party without the prior approval of the other party as to timing, content and
method, hereto, provided that the obligations herein will not prevent any party
from making, after consultation with the other party, such disclosure as its
counsel advises is required by applicable law or the rules and policies of
applicable stock exchanges and/or trading platforms.



(b)All information discovered or acquired by each of the parties hereto (the
“Confidential Information”), in any form whether written, electronic or verbal,
as to financial condition, business, properties, title, assets and affairs
(including any material contracts) as may reasonably be requested by the other
party, will be kept confidential by each party hereto and not be utilized for
any purpose except in connection with the Transaction and/or Qualifying
Transaction, notwithstanding either the termination of this Letter of Intent or
its completion, other than information that: 

(i)was generally available to the public prior to the date of this Letter of
Intent or has become, other than due to the default of the other party,
generally available to the public;

(ii)was available to a party on a non-confidential basis before the date of this
Letter of Intent;

(iii)has become available to a party on a non-confidential basis from a person
who is not otherwise bound by confidentiality obligations to the provider of
such information or otherwise prohibited from transmitting the information to
the party; or

(iv)a party is legally required or compelled to disclose under applicable law or
in any governmental, administrative, or judicial process.



(c)No Confidential Information may be released to third parties other than legal
counsel and other advisors to the parties without the prior consent of the
provider thereof, except to the extent that such Confidential Information is
compelled to be released by legal process or must be released to regulatory
bodies or included in public documents.



(d)All such Confidential Information in written form and documents will be
returned to the party originally delivering them in the event that the
Transaction is not consummated.



7.Subject to written agreement to extend this Letter of Intent, this Letter of
Intent shall terminate with the parties having no obligations to each other,
other than in respect of the expense payment, confidentiality provisions and
non-circumvention provisions contained in paragraphs 4, 6 and 8 respectively, on
the day (the “Termination Date”) on which the earliest of the following events
occurs:

a.written agreement of the parties to terminate this Letter of Intent;

b.the parties not entering into Definitive Agreements and funding of the Loan on
or before the Closing Date; and

c.any applicable regulatory authority having notified in writing any of the
parties that it will not permit the Transaction and/or Qualifying Transaction to
proceed.

8.For a period of one year after the date hereof, the Target hereby covenants
not to directly or indirectly approach or solicit the parties with whom the
Company is dealing, for purposes of circumventing the Company and soliciting
transactions (including loans) similar to the Transaction from such parties,
without the prior written consent of the Company, which consent may be
arbitrarily withheld. In the event that the Target, directly or indirectly,
circumvents the Company and solicits and obtains transactions (including loans)
similar to the Transaction from parties with whom the Company is dealing, then,
in addition to all other remedies and damages to which the Company may be
entitled, the Company shall be entitled to receive from the Target, a fee of
$250,000.

9.This Letter of Intent will constitute a legally binding agreement pending
negotiation of the Transaction Documents and will inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. No assignment of this Letter of Intent will be permitted without the
consent of the other party.

10.The binding obligation of this Letter of Intent, the Transaction Documents
and other agreements contemplated herein and therein, if entered into, will be
construed in all respects under and be subject to the laws of the Province of
Ontario and the federal laws of Canada applicable therein which are applicable
to agreements entered into and performed within the Province of Ontario.

11.All notices, requests, demands or other communications by the terms hereof
required or permitted to be given by one party to another shall be given in
writing by personal delivery, email transmission or by registered mail, postage
prepaid, addressed to such other party or delivered to such other party as
follows:



in the case of notice to be given to the Company, be addressed to:

 

2705908 ONTARIO INC.

Harris and Harris

295 The West Mall, Suite 600

Toronto Ontario M9C 4Z4

Canada

 

Attention: Ron Hrynyk

Email: ronhrynyk1@gmail.com

 

Attention: Jacqueline Boddaert

Email: jboddaert1@gmail.com

 

With a copy to:

Harris + Harris LLP

Ref: 2705908 ONTARIO INC.

295 The West Mall, Suite 600

Toronto, Ontario M9C 4Z4

 

Attention: Gregory H. Harris

Email: gregharris@harrisandharris.com

 

and, in the case of notice to be given to Target, be addressed to:

 

PCT LTD

4235 Commerce Street

Little River, SC 29566

 

Attention: Jody Read

Email: jread@para-con.com

 

With a copy to:

DeMint Law, PLLC

3753 Howard Hughes Parkway

Second Floor, Suite 314

Las Vegas, Nevada 89169

 

Attention: Anthony N. DeMint, Esq.

Email: anthony@demintlaw.com

 

or at such other address as may be given by any of them to the others in writing
from time to time and such notices, requests, demands or other communications
shall be deemed to have been received, if sent by email, on the first business
day after sending or, if sent by registered mail, on the fifth business day
after mailing or, if delivered, upon the date of delivery.

12.This Letter of Intent constitutes the entire agreement, and supersedes all
other prior agreements and undertakings, both written and oral, between the
parties with respect to the subject matter hereof.

13.Each party will, at its own cost, execute and deliver any further agreements
and documents and provide any further assurances as may be reasonably required
by the other party to give effect to this Letter of Intent and, without limiting
the generality of the foregoing, will do or cause to be done all acts and
things, execute and deliver or cause to be executed and delivered all agreements
and documents and provide any assurances, undertakings and information as may be
required from time to time by all governmental authorities, the TSXV and/or CSE
or as may be required from time to time under applicable securities legislation.

14.Each party represents and warrants to the other that all negotiations
relating to this Letter of Intent and the transactions contemplated by this
Letter of Intent have been carried on between them directly, without the
intervention of any other person on behalf of any party in such manner as to
give rise to any valid claim against either of Target or the Company for a
brokerage commission, finder’s fee or other similar payment.

15.No supplement, modification, amendment, waiver, discharge or termination of
this Letter of Intent is binding unless it is executed in writing by the party
to be bound. No waiver of, failure to exercise or delay in exercising, any
provision of this Letter of Intent constitutes a waiver of any other provision
(whether or not similar) nor does any waiver constitute a continuing waiver
unless otherwise expressly provided.

16.Each provision of this Letter of Intent is distinct and severable. If any
provision of this Letter of Intent, in whole or in part, is or becomes illegal,
invalid or unenforceable in any jurisdiction, the illegality, invalidity or
unenforceability of that provision will not affect the legality, validity or
enforceability of the remaining provisions of this Letter of Intent, or the
legality, validity or enforceability of that provision in any other
jurisdiction.

17.This Letter of Intent may be executed in counterpart and evidenced by a
facsimile or other electronic copy thereof and all such counterpart execution or
facsimile copies shall constitute one document.

[The remainder of this page is intentionally left blank]

 

 

In witness whereof the Company and Target have executed this Letter of Intent
effective as of the date first above written.

 

2705908 ONTARIO INC.                 Per: /s/ Ron Hrynyk       Name: Ron Hrynyk
      Title: Chairman                 PCT LTD                         Per: /s/
F. Jody Read         Name: F. Jody Read         Title: CEO            

